Citation Nr: 1420109	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  05-11 320	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to additional monetary allowance for son J.M.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1994. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in White River Junction, Vermont and Seattle, Washington.  The RO first denied his petition to reopen a claim for entitlement to service connection for a disability of the right great toe in June 2004.  It denied his claim for a higher rating for PTSD in May 2008.  Finally, it denied his claim for an additional dependency allowance via an administrative letter in November 2012.

The Board reopened and remanded his claim for entitlement to service connection for a right great toe disability in February 2008.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A copy of the transcript of that hearing is of record.  He submitted a recent letter in April 2014 indicated he sought another hearing before the Board.  Having exhausted his right to a hearing for the PTSD, TDIU, and dependency issues, the Board will construe the request as pertaining to his service connection claim.  However, the Board is granting that claim below.  Since this constitutes a full grant of the benefits sought on appeal, there is no prejudice to the Veteran in not affording him a hearing on this issue.  



FINDINGS OF FACT

1. The Veteran's current right foot disability, diagnosed as degenerative joint disease of the right great toe, mild pes planus, and plantar fasciitis, is attributable to his active military service. 

2. His PTSD does not cause him total occupational and social impairment. 

3. At his March 2014 hearing, he reported working full-time in Canada. 

4. When he filed his claim for additional dependency compensation in 2012, his son was over 23 years of age.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria are not met for a rating higher than 70 percent for PTSD. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2013).

4. As a matter of law, he is not entitled to an additional dependency allowance for J.M.  38 U.S.C.A. §§ 101, 1115, 1134, 1135 (West 2002 & Supp. 2013); 38 C.F.R. § 3.57, 3.151, 3.503, 3.667 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in multiple instances.  Regarding his service connection claim, proper notice was sent in March 2008, so subsequent to the Board remand.  Regarding the claim for a higher rating for PTSD, proper notice was sent in February 2008.  While the TDIU claim before the Board is not a formal one and instead was derived from his PTSD claim, he nonetheless received proper notice in April 2010.  Additionally, the November 2012 administrative denial of his claim for an additional dependency allowance informed him the legal reason for the denial.  The subsequent April 2013 Statement of the Case (SOC) and September 2013 Supplemental Statement of the Case (SSOC) regarding the dependency issue further informed him of the applicable law and regulations.  He has not alleged any notice deficiency during the adjudication of these claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain descriptions of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide opinions regarding the etiology of the Veteran's claimed right great toe disability; and consider the applicable rating criteria for his service-connected PTSD.  His PTSD examinations also contain adequate consideration and evaluation of his occupational status.  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, the Board is granting the Veteran's claim of entitlement to service connection for a right great disability below.  Therefore any deficiency in either its duty to notify or assist the Veteran regarding this issue is deemed harmless error. 

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the undersigned Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection for a right foot disability

The Veteran contends that his current degenerative osteoarthritis of his right great toe relates back to service-specifically to basketball injuries he sustained on active duty in the Philippines.  Service treatment records (STRs) reflect various treatments of his feet, toes, and ankles, including after basketball injuries and as a result of wearing flight deck boots.  Following examinations in February 2010 and February 2013, VA examiners opined that the Veteran's current right foot conditions, including degenerative joint disease of the right great toe, mild pes planus, and plantar fasciitis, were related to his military service.  Therefore, service connection is warranted.  The Board notes that the service connection is already in effect for the same conditions on the left foot.  


III. Higher Ratings for PTSD

In February 2001, service connection was granted for PTSD and a rating of 30 percent was assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The rating was increased to 50 percent in Febrauary 2005.  The Veteran sought an increased rating in February 2008.  In December 2009, the rating was increased to 70 percent effective February 28, 2008, the date of his claim for an increase.  

Under DC 9411, a 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

On VA examination in April 2008, the Veteran was oriented in all spheres, responded thoughtfully and completely to questions asked, possessed "emotional liability" in his speech pattern, and did not possess any psychotic processes, delusions, or hallucinations.  His affect was restricted, while his mood was dysphoric and depressed.  The examiner indicated the Veteran possessed symptoms of irritability, anger, avoidance, hyper-arousal, sleep disturbance, nightmares, hypervigilance, and difficulty in sustaining concentration.  The Veteran also indicated increased isolation, deteriorated social relationships, and no positive expectation for the future.  The examiner marked that he possessed suicidal ideation, anhedonia, and overall hopelessness.  He further marked that the Veteran's symptoms interfered with both his social and occupational endeavors, and assigned a GAF score of 45.  In a November 2009 addendum, the examiner stated that the symptoms imposed efficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  

An October 2010 statement from the Veteran's ex-girlfriend described him as depressed and withdrawn, with poor communication skills, anger issues, and emotional problems.

He next underwent a VA examination in June 2012.  The examiner confirmed earlier diagnoses of PTSD and depressive disorder and indicated that it was impossible to differentiate the symptoms between the two conditions.  He concluded the Veteran's PTSD led to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated that the Veteran met all six criterion for a PTSD diagnosis, and notably marked he made efforts to avoid thoughts, feelings or conversations associated with his PTSD stressor event; made efforts to avoid activities, places, or people that aroused recollections of the stressor event; had markedly diminished interest or participation in significant activities; possessed a feeling of detachment or estrangement from others; and possessed a sense of a foreshortened future.  He further indicated the Veteran had a difficult time falling or staying asleep, war irritable and angry, suffered from hypervigilance, and possessed an exaggerated startle response.  

The examiner then listed the following symptoms as applicable to the Veteran: depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and the inability to establish and maintain effective relationships.

As to the Veteran's mental status at the evaluation, the examiner stated his was oriented in all spheres and was an honest historian.  His responses to questions were labored and his speech was of mild irregular rhythm secondary to his symptoms of depression.  The Veteran denied any psychosis and there was no indication of a delusional disorder.  He further denied any suicidal or homicidal plans or intents.  

The Veteran reported working four days a week at 10 hours a day.  He reported poor relations with coworkers and supervisors and had been reprimanded in the past.  The examiner opined that "given the Veteran's [PTSD] he is not capable of engaging in sustained employment secondary to periods of irritability, outburst [of] verbal anger, which have significantly strained [his] relationships with fellow coworkers and supervisors."  The examiner assigned a GAF score of 42.  

Following VA examination in October 2013, the examiner concluded that the Veteran's mental state caused him occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran again reported that he was still fully employed.  The examiner noted that the Veteran made efforts to avoid thoughts, feelings or conversations associated with his stressor, possessed markedly diminished interest or participation in significant activities, had a restricted range of affect, had trouble falling or staying asleep, was irritable, had a difficulty concentrating, experienced hypervigilance, and possessed an exaggerated startle response.  

The examiner specifically attributed the following symptoms to the Veteran: depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  He further noted the Veteran reported suffering from dysphoria, intrusive thoughts, hypervigilance, suspiciousness, irritable mood, poor sleep, variable appetite, social isolation, hopelessness, chronic nightmares, and an increased startle response.  The Veteran's GAF score was listed at 55.  

At his March 2014 Travel Board hearing, he reported being teased at work due to his PTSD, constantly locking his doors and windows, placing "strings" outside so he could hear "when people are coming," sleep troubles, constantly taking pain medication, not having a social life, feeling isolated, and past thoughts about suicide.  

After reviewing the totality of the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating higher than 70 percent.  None of the examinations concluded that his mental condition caused him total occupational and social impairment, the base criteria for a 100 percent rating.  Furthermore, the evidence does not show that he suffers from gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relative, own occupation, or his own name.  In fact, his most recent examination concluded that he suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which represents the criteria for a 30 percent rating.  His GAF scores ranged from 42 to 55.  A score of 42 indicates "serious symptoms," which are fully contemplated by a 70 percent rating, including suicidal thoughts and severe impairment of social and occupational functioning.   

The Board also notes that at the time of his Travel Board hearing, the Veteran was still working full-time.  Therefore, it cannot be said that his service-connected PTSD led to "total occupational and social impairment."  Thus, the Board finds that the criteria for an evaluation in excess of 70 percent have not been met.  Resultantly, the Veteran's claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

In making this determination, the Board considered the applicability of an extra-schedular rating.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the service-connected PTSD reasonably describe the Veteran's disability level and symptomatology.  In fact, the rating criteria are specifically inclusive of and based upon occupational and social impairment.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extra-schedular evaluations is required.  Id.

IV. TDIU

The Veteran made various statements and submitted several formal claims regarding a TDIU over the years.  The claim being decided here was not considered one of his "formal claims" for a TDIU, but rather an informal one stemming from his statements that his PTSD renders him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A total disability evaluation may be assigned where the schedular evaluation is less than total (i.e., less than 100 percent) when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or single accident, or affecting a single bodily system or both upper and lower extremities, will be considered as one disability for the above purposes of determining whether the Veteran has sufficient rating. 38 C.F.R. § 4.16(a) (2013).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.   

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability.  A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, the Veteran's claim for a TDIU fails because he was, as of March 2014, still employed full-time as a maintenance planner.  He reported working from 7 AM to 4:30 PM each day in this capacity.  While the Board is sympathetic to the troubles he experiences at work due to his various service-connected disabilities, the fact remains that he is employed full-time despite these conditions, earning a salary and benefits.  He has not shown that his work as a maintenance worker should be considered "marginal employment." 

The Veteran points to the results of his June 2012 VA examination regarding his PTSD, where the examiner opined that his mental condition did not allow him to participate in periods of sustained employment.  However the Board notes that the examiner did this despite evidence that the Veteran was indeed then working 40 hours a week in his capacity as a maintenance planner.  Thus, this opinion of the examiner regarding his capacity to maintain employment is not probative.  

As the Veteran is still employed full-time as a maintenance planner, his claim of entitlement to a TDIU must be denied.  If his employment status changes, he is welcome to apply for these benefits.  

V. Additional Dependent

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

38 C.F.R. § 3.667(a)(1) provides that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

According to 38 C.F.R. § 3.151, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a).  Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent. See 38 C.F.R. § 3.109(a)(2).

Here, the Veteran submitted his current claim to add an additional dependent for compensation purposes in October 2012.  The birth certificate he attached to his claim shows that the son J.M. was over 24 years old at the time of submission, thus over the age of 18 and not considered a "child" for dependency purposes.  He is also over the age of 23, thus any question about entitlement to additional school attendance allowance is also moot.  Further, there is no evidence or suggestion that J.M. has been determined to be a "helpless child," which would warrant continuation of any dependent child status beyond his 23rd birthday.  38 C.F.R. § 3.57(a)(1)(ii).  

In his claim, the Veteran references that he originally filed this claim in 2000, when it was rejected for "lack of proof of paternity."  The submission of the birth certificate, he claims, entitles him to "backpay."  Review of the record shows that indeed the Veteran did list J.M. as a dependent in a February 2000 claim for benefits.  After granting some of the Veteran's claims, the RO sent him a letter in February 2001 informing him that it could not pay additional benefits for several of his claimed dependents, including J.M., until he sent in more information.  Specifically, the letter asked for his Social Security number, a place of birth, and, if possible, a more complete address.  The Veteran responded with a date of birth, place of birth, and Social Security number for J.M., as well as information for his other claimed dependents.  In May 2001, the RO sent the Veteran notice of an adjustment in his monthly award based on the addition of his children.  

In February 2004, the Veteran was granted service connection for another condition.  In the accompanying letter, the RO indicated that the Veteran was in fact receiving additional compensation for J.M.  It also informed him that his monthly entitlement amount would decrease on January 23, 2006 because J.M. would reach the age of 18.  

Thus, the record indicates that the Veteran did in fact receive dependency allowance for J.M. until January 2006, when he was no longer considered a child.  As J.M. was 24 years old when he most recently attempted to re-establish dependency compensation, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for a right great toe disability is granted.

Entitlement to a rating higher than 70 percent for PTSD is denied. 

Entitlement to a TDIU is denied. 

Entitlement to additional monetary allowance for son J.M. is denied. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


